Case 16-15047        Doc 52     Filed 02/11/19     Entered 02/11/19 16:51:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 15047
         Luann Campbell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/02/2016.

         2) The plan was confirmed on 06/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2017, 07/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/20/2017, 05/23/2018.

         5) The case was Dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15047            Doc 52       Filed 02/11/19    Entered 02/11/19 16:51:36                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                  $4,688.21
          Less amount refunded to debtor                              $195.68

 NET RECEIPTS:                                                                                         $4,492.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,966.14
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $194.09
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,160.23

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                    Class    Scheduled      Asserted         Allowed        Paid         Paid
 Alcoa Billing Center                 Unsecured         594.00           NA              NA            0.00       0.00
 All Credit Lenders                   Unsecured         150.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                  Unsecured           0.00        980.09          980.09           0.00       0.00
 AT&T Mobility II LLC                 Unsecured      1,348.45       2,399.55        2,399.55           0.00       0.00
 Bakers Best Health                   Unsecured          43.94           NA              NA            0.00       0.00
 Barrington Bank & Trus               Unsecured         638.00           NA              NA            0.00       0.00
 Barrington Bank & Trus               Unsecured         548.35           NA              NA            0.00       0.00
 Becket & Lee                         Unsecured         793.00        818.70          818.70           0.00       0.00
 BRCLYSBANKDE                         Unsecured         842.00           NA              NA            0.00       0.00
 Capital One Bank                     Unsecured      2,568.00       2,614.88        2,614.88           0.00       0.00
 CBCS                                 Unsecured         302.65           NA              NA            0.00       0.00
 CCB Credit Services                  Unsecured         649.06           NA              NA            0.00       0.00
 CELTIC BANK/CONTFINCO                Unsecured           0.00           NA              NA            0.00       0.00
 CELTIC/CONT                          Unsecured           0.00           NA              NA            0.00       0.00
 Client Services, Inc                 Unsecured      1,144.89            NA              NA            0.00       0.00
 Comenity Bank/Nwyrk&Co               Unsecured           0.00           NA              NA            0.00       0.00
 Commonwealth Edison Company          Unsecured         475.00        505.26          505.26           0.00       0.00
 CONSUMER FINANCIAL SVC               Unsecured           0.00           NA              NA            0.00       0.00
 CRDT FIRST                           Unsecured      1,144.00            NA              NA            0.00       0.00
 Credit First                         Unsecured      1,144.89       1,144.89        1,144.89           0.00       0.00
 CreditBox.com LLC                    Unsecured      1,889.57       1,567.99        1,567.99           0.00       0.00
 Creditors Discount & Audit Company   Unsecured           0.00           NA              NA            0.00       0.00
 DRIVENOW                             Unsecured           0.00           NA              NA            0.00       0.00
 European Service at Home             Unsecured         431.89           NA              NA            0.00       0.00
 Firestone                            Unsecured      1,144.89            NA              NA            0.00       0.00
 Green Stream Lending                 Unsecured      1,000.00            NA              NA            0.00       0.00
 Healthcare Associates Credit Union   Unsecured           0.00           NA              NA            0.00       0.00
 ILDHFS                               Unsecured           0.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC        Unsecured      1,348.00       1,348.45        1,348.45           0.00       0.00
 Jefferson Capital Systems LLC        Unsecured         649.00        649.06          649.06           0.00       0.00
 LA Fitness                           Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-15047              Doc 52          Filed 02/11/19    Entered 02/11/19 16:51:36                  Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim           Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled        Asserted      Allowed         Paid          Paid
 Lend UP                                   Unsecured         200.00             NA           NA             0.00        0.00
 Lions Loans                               Unsecured         300.00             NA           NA             0.00        0.00
 Mid America Bank & Trust                  Unsecured         419.00          419.02       419.02            0.00        0.00
 Mid America Bank & Trust                  Unsecured           0.00          449.78       449.78            0.00        0.00
 Midland Funding LLC                       Unsecured         613.00          613.30       613.30            0.00        0.00
 Monroe & Main                             Unsecured         315.00          735.13       735.13            0.00        0.00
 Montgomerywd                              Unsecured           0.00             NA           NA             0.00        0.00
 Municipal Collections Of America          Unsecured         337.50          337.50       337.50            0.00        0.00
 Ncc Business Svcs Inc                     Unsecured         613.30             NA           NA             0.00        0.00
 Nicor Gas                                 Unsecured         450.63          395.23       395.23            0.00        0.00
 North Star Finance, LLC                   Unsecured         842.12             NA           NA             0.00        0.00
 PLS Loan Store                            Unsecured         431.89             NA           NA             0.00        0.00
 PREMIER CRED                              Unsecured         190.00             NA           NA             0.00        0.00
 Radiological Consultants of Woodstock     Unsecured          44.00             NA           NA             0.00        0.00
 Security Fin                              Unsecured         522.00             NA           NA             0.00        0.00
 Security Finance                          Unsecured         622.00          522.00       522.00            0.00        0.00
 Surge Mastercard                          Unsecured         643.60             NA           NA             0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,503.62         2,696.05     2,503.62         320.32       11.98
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA           192.43       192.43            0.00        0.00
 Total Card Inc                            Unsecured         419.02             NA           NA             0.00        0.00
 Total Visa                                Unsecured         148.00             NA           NA             0.00        0.00
 Womens Doc Sc                             Unsecured         200.00             NA           NA             0.00        0.00
 World Acceptance/Finance Corp             Unsecured      2,125.00         2,000.34     2,000.34            0.00        0.00
 WORLD FINANCE CORP                        Unsecured         405.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim            Principal                Interest
                                                                       Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                        $2,503.62            $320.32                 $11.98
       All Other Secured                                                  $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                       $2,503.62            $320.32                 $11.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                                        $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                          $0.00                 $0.00               $0.00
        All Other Priority                                                $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                          $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $17,693.60                    $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-15047        Doc 52      Filed 02/11/19     Entered 02/11/19 16:51:36            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,160.23
         Disbursements to Creditors                               $332.30

 TOTAL DISBURSEMENTS :                                                                       $4,492.53


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
